UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7615



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WALTER LEE BRAXTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:02-cr-00019)


Submitted: January 18, 2007                 Decided:   January 24, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lee Braxton, Appellant Pro Se. William Frederick Gould,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Walter Lee Braxton appeals from the district court’s

order denying his motion for reconsideration of the district

court’s order denying his motion for appointment of counsel to

pursue a Fed. R. Crim. P. 35(b) motion.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Braxton, No. 3:02-cr-00019 (W.D. Va. Aug. 11, 2006). To the extent

that Braxton seeks to raise new claims in his informal brief, these

claims are not properly before this court.     See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -